DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on January 20, 2020 and June 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

                                                   Claim objections 
Claim 19 is objected to because of the following informalities:  claim 19 discloses “ …method of claim 19”.  The Examiner interprets it as “.. method of claim 18  “ for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Webb et al.  (US Pub. No.: US 2014/0270743 A1).
	Regarding claim 1, Webb et al. discloses a control device (Fig. 1; Para 61; 3-axis camera stabilization system 100) configured to control a rotation mechanism ( Para 61-63; the illustrated system 100 is equipped with three motors, a pan axis motor 120, a tilt axis motor 140 and a roll axis motor 130 )  to rotatably hold a camera device (Para 62-64; the system 100 equipped with three motors that provide a rotational input in either direction around the pan 122, tilt 142, and roll 132 axes of the assembly as shown by arrows 121, 131, and 141, respectively. The three motors 120, 130, and 140, when working together, allow a full range of movement of a payload within the gimbal 100. The payload will typically be a camera mounted to the system), comprising a processor (Para 78; control element (controller) 260) configured to execute a program to: 

         determine a mounting state (Para 61-64; Fig 15; Para 132-142; steering member )  of a mounting member (Para 61-64; Fig 15; Para 132-142; steering member; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold 
	Regarding claim 2, Webb et al. discloses the control device of claim 1, wherein the processor is further configured to execute the program to: 
determine the mounting member is supported in a first attitude or a second attitude with respect to the support mechanism as the mounting state of the mounting member (Para 126-129;   the command tilt angle 1444 may be set by a remote operator via a remote link, by the camera operator via a control device, such as a thumb joystick, or derived from the camera operator's intentions expressed by the operator lifting and steering gimbal handles, such as the handles 113 shown in FIG. 1, and determined based on the gimbal joint angles. The P control element 1440 compares the command and measured tilt angles and sets a command tilt rate 1446 for the motion that would result in the command tilt angle. In particular, P control element 1440 senses an error between the command and measured tilt angles 1444 and 1434, amplifies the error by a proportional gain constant, and feeds the amplified error into the inner loop, thereby minimizing the angle error. The outputs of the driver output element 1460 effectively control a torque generated by the motor 1420 to accelerate/decelerate gimbal's tilt rotation. ) ; 
determine the rotation range as a first rotation range in case where the processor determines the mounting member is being supported in the first attitude with 
and determine the rotation range as a second rotation range in case where the processor determines the mounting member is being supported in the second attitude with respect to the support mechanism  (  Para 126-131; the stabilization control process 1400 is replicated for some or all of the tilt, roll, and pan axes with the servo motors employed for the tilt, roll, and pan axes respectively; therefore same method applies to roll or pan axes, when the handles are lifted or steered, the pan/roll angles are changed, the movement of motors to control camera orientation/rotation range will be adjusted accordingly in order to perform stabilization and correct disturbances  ) . 
	Regarding claim 4, Webb et al. discloses the control device of claim 1, wherein: the mounting member includes a handheld device ( Para 61; Two handles 113 are attached to the support frame 112 on either side of the support base 110 to allow for two-handed operation of the gimbal 100 and full control over movement of the gimbal 100. ) .
	Regarding claim 5, Webb et al. discloses the control device of claim 4, wherein: the handheld device is a pair of handheld units ( Para 61; two handle 113)  
	Regarding claim 14, Webb et al. discloses the control device of claim 1, wherein the processor is further configured to execute the program to: 
         determine a direction of gravity with respect to the camera device; and determine the rotation range based on the direction of gravity ( Para 91; 171-174; the IMU 400 includes a 3-axis accelerometer 440, which derives pitch and roll attitudes by measuring acceleration with respect to gravity. These attitude measurements are then used to correct the drift of the gyroscopes 410, 420 and 430. the controllers 1500, 1600, and 2000 interpret a steering motion, e.g., a pan motion by applying a mathematical transform from the handles (steering member) pointing vector to the gimbal frame of reference, using Quaternion methods. In this manner, the pan steering motion, for example, can always be interpreted as a pan motion, regardless of the attitude of the handles, because the interpretation is based on a Z-axis rotation. That is, in such embodiments, the motion is resolved around a vertical axis, with respect to Earth's gravity vector, based on joint angle measurements for two or three axis, and then provided to the control loops as a change in a command pointing directions.  The pointing angle of stabilized camera responsive to rotational movements of a steering gimbal member such as handles can be adjusted).
	Regarding claim 15, Webb et al. discloses the control device of claim 1, wherein: the rotation mechanism rotatably supports the camera device centering on a 
	Regarding claim 16, Webb et al. discloses the control device of claim 15, wherein: the rotation mechanism further rotatably supports the camera device centering on a second axis (Para 75; tilt axis motor 140) , and the processor is further configured to execute the program to determine the rotation range of the camera device centered on the second axis as the rotation range ( Para 75-85;  Para 110-118; tilting the payload substantially upward in this configuration may cause the structure to obstruct the view if the payload. Therefore, in the illustrated system 100, pan movements are prioritized over other tilt and roll movements. However, by linking the tilt axis motor to the support base before the pan axis motor instead allows a full range of unobstructed tilt motion. desired (commanded) and detected (measured, derived) angles of the payload 950 are also considered. More specifically, a P (proportional) angle control element 910 receives, as input, a desired angle for the payload 950, as well as a detected angle of the payload 950 as determined by the IMU 960. The P angle control element 910 then sets a rate for the motion that would result in the desired angle. The proportional loop senses an error between the desired and measured angles and aims to keep this error to a minimum. In this manner, errors due to friction, stiction, and random walk are effectively cancelled out by means of the absolute attitude being the main control variable.) .

        a processor configured to execute a program to: determine a mounting state  ( Para 132-142; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops.    A threshold window 1560 (thresh-holding function) is set in relation to the obtained joint angle measurements. When the joint angle measurement 1526 falls within the threshold window 1560, a joint angle measurement 1562, as outputted by the threshold function 1560 and registered and processed by the control element 1540, equals zero. However, when the joint angle measurement 1526 exceeds the set threshold window, the threshold function 1560 reduces the joint angle measurement 1526 by the threshold value of the threshold window to derive to the joint angle measurement 1562, which is then provided to the control element 1540) of a mounting member (Para 61-64; 132; Fig 15; steering member to move gimbal support wherein the gimbal support includes motors; any component of the gimbal frame that is in a rotational relationship with the camera may server as a steering member)  mounted on a support mechanism  (Para 61; support base 110 , secondary frame 111, support frame 112,  roll beam 135, members 136, 137, pivot 145 and member 136 , down tubes 146, cross member 147 and all structure elements of  camera stabilization 

determine a rotation range of a camera device based on the rotation mechanism based on the mounting state of the mounting member; and control a rotation of the camera device based on the rotation range determined (Para 132-147 ; as soon as the camera operator's rotational movement of the steering member exceeds the dead-band region (causes a corresponding joint angle measurement to exceed the threshold window), the controller 1500 will start slowly to change the pointing angle of the camera, responsive to the rotational movement of the steering member 1522 and proportional to the angle_out value, by repeatedly executing the outer and inner control loops. Similarly to the active stabilization control process 1400, the active stabilization control process 1600 is able to perform the active stabilization process for stabilizing a pointing direction of the camera.).
	Regarding claim 18, Webb et al. discloses a control method (Fig. 1; Para 61; 3-axis camera stabilization system 100), comprising: 
steering member to move gimbal support wherein the gimbal support includes motors; any component of the gimbal frame that is in a rotational relationship with the camera may server as a steering member )  mounted on a support mechanism ( Para 61; support base 110 , secondary frame 111, support frame 112,  roll beam 135, members 136, 137, pivot 145 and member 136 , down tubes 146, cross member 147 and all structure elements of  camera stabilization system/gimbal 100) supporting a rotation mechanism (Para 61-63; the illustrated system 100 is equipped with three motors, a pan axis motor 120, a tilt axis motor 140 and a roll axis motor 130 ) ; 


	Regarding claim 19, Webb et al. discloses the method of claim 19, further comprising:  determining the mounting member is supported in a first attitude or a second attitude with respect to the support mechanism as the mounting state of the mounting member ((Para 126-129;   the command tilt angle 1444 may be set by a remote operator via a remote link, by the camera operator via a control device, such as a thumb joystick, or derived from the camera operator's intentions expressed by the operator lifting and steering gimbal handles, such as the handles 113 shown in FIG. 1, and determined based on the gimbal joint angles. The P control element 1440 compares the command and measured tilt angles and sets a command tilt rate 1446 for the motion that would result in the command tilt angle. In particular, P control element 1440 senses an error between the command and measured tilt angles 1444 and 1434, amplifies the error by a proportional gain constant, and feeds the amplified error into the 

determining the rotation range as a first rotation range in case where the processor determines the mounting member is being supported in the first attitude with respect to the support mechanism (Para 126-131; these motors operate to correct disturbances to the camera's pointing direction, automatically, such as to maintain a constant pointing angle (attitude) for each of the axes. Accordingly, the actively stabilized camera gimbal corrects disturbances to the camera pointing direction automatically and maintains a constant pointing angle for the camera based on the gyroscopic feedback and on the command attitude fed into the active stabilization controller);
 and determining the rotation range as a second rotation range in case where the processor determines the mounting member is being supported in the second attitude with respect to the support mechanism (  Para 126-131; the stabilization control process 1400 is replicated for some or all of the tilt, roll, and pan axes with the servo motors employed for the tilt, roll, and pan axes respectively; therefore same method applies to roll or pan axes, when the handles are lifted or steered, the pan/roll angles are changed, the movement of motors to control camera orientation/rotation range will be adjusted accordingly in order to perform stabilization and correct disturbances  ).
           Regarding claim 20, Webb et al. discloses the method of claim 18, wherein: the mounting member includes a handled device (Para 61; Two handles 113 are attached  .
	                          Allowable subject matter 
Claims 3,6,7, 8,9, 10, 11,12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
             regarding claim 3,  none of the prior art discloses “ The control device of claim 1, wherein the processor is further configured to execute the program to: determine whether the mounting member is being mounted on the support mechanism as the mounting state of the mounting member; determine the rotation range as a first rotation range in case where the processor determines the mounting member is being mounted on the support mechanism; and determine the rotation range as a second rotation range in case where the processor determines the mounting member is not being mounted on the support mechanism” in combination of other limitation in its base claims.  
Regarding claim 6, none of the prior art discloses “The control device of claim 1, wherein: the mounting member includes a display device” in combination of other limitation in its base claims.
           Regarding claim 7, claim 7 is objected as being dependent from claim 6. 


Claim 9 is objected as being dependent from claim 8. 
	Regarding claim 10, none of the prior art discloses “wherein: the camera device includes a detachably mounted lens unit, the processor is further configured to execute the program to: determine a type of the lens unit mounted on the camera device; and determine the rotation range based on the type of the lens unit” in combination of limitations in its base claim. 
	Regarding claim 11, none of the prior art discloses “wherein: the rotation mechanism is detachably mounted on the support mechanism, the processor is further configured to execute the program to: determine a type of the rotation mechanism mounted on the support mechanism; and determine the rotation range based on the type of the rotation mechanism” in combination of limitations in its base claim.
	Regarding claim 12, none of the prior art discloses “wherein: the camera device includes a detachably mounted lens unit mechanism is detachably mounted on the support mechanism, the processor is further configured to execute the program to: determine one or more of: a type of a lens unit mounted on the camera device or a type of rotation mechanism mounted on the support mechanism; and determine the rotation range based on the one or more of the type of the lens unit or the type of rotation mechanism” in combination of limitations in its base claim. 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696